Name: 96/664/EC: Council Decision of 21 November 1996 on the adoption of a multiannual programme to promote the linguistic diversity of the Community in the information society
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  humanities;  European construction;  information technology and data processing
 Date Published: 1996-11-28

 Avis juridique important|31996D066496/664/EC: Council Decision of 21 November 1996 on the adoption of a multiannual programme to promote the linguistic diversity of the Community in the information society Official Journal L 306 , 28/11/1996 P. 0040 - 0048COUNCIL DECISION of 21 November 1996 on the adoption of a multiannual programme to promote the linguistic diversity of the Community in the information society (96/664/EC) THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130 (3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),(1) Whereas the advent of the information society provides industry and in particular the language industry with new prospects for communication and trade on European and world markets which are marked by a rich linguistic and cultural diversity;(2) Whereas industry and all other players concerned must work out specific and adequate solutions to overcome the linguistic barriers if they are to benefit fully from the advantages of the internal market and remain competitive on world markets;(3) Whereas the private sector in this field consists mainly of small and medium-sized enterprises (SMEs), which face considerable difficulties in addressing different language markets and must thus be supported, especially when their role as a source of employment is considered;(4) Whereas it is necessary to encourage the use of technologies, tools and methods which reduce the cost of transferring information between people or applications using different languages, while also assuring the quality of translations, particularly in the case of literary translation, which requires a specific creative effort;(5) Whereas the European Council, meeting in Corfu on 24 and 25 June 1994, stressed the importance of the cultural and linguistic aspects of the information society, and whereas the European Council in Cannes on 26 and 27 June 1995 restated the importance to the European Union of its linguistic diversity; whereas the G7 Conference of Ministers meeting in Brussels on 25 and 26 February 1995, drew attention to the importance of linguistic and cultural diversity in the global information society;(6) Whereas the emergence of the information society could afford the citizens of Europe greater access to information and offer them an outstanding opportunity for access to the cultural and linguistic wealth and diversity of Europe;(7) Whereas language policies are a matter for the Member States, taking account of Community law; whereas, however, promoting the development of modern language-processing tools and their use is a field of activity in which Community action is necessary in order to achieve substantial economies of scale and cohesion between the various language areas; whereas the measures to be taken at Community level must be commensurate with the objectives to be attained and concern only those fields which are likely to produce an added value for the Community;(8) Whereas the Member States could envisage using the structural funds within the present regulatory framework to develop linguistic skills within the information society;(9) Whereas the Community should take into account the cultural and linguistic aspects of the information society;(10) Whereas efforts must be made to ensure that all European citizens have equal opportunities to participate in the information society, irrespective of their social, cultural, linguistic or geographical situation;(11) Whereas it is essential to provide citizens with equitable access to information; whereas this information should be available to them in their language;(12) Whereas languages that remain excluded from the information society would run the risk of a more or less rapid marginalization;(13) Whereas access to information should be enriched by the citizens' knowledge of other languages; whereas, consequently, this programme is supplemented by initiatives of the Community to expand the teaching of other Community languages in schools;(14) Whereas it is in the Community's interests to support the set-up of an infrastructure encouraging the creation and exploitation of the language resources required to improve language services and tools and give a boost to Research, Technology and Development (RTD) work;(15) Whereas raising awareness of and stimulating provision of multilingual services in the Community which make use of language technologies, resources and standards and their incorporation into computer applications should be encouraged in order to reduce communication costs and to safeguard linguistic diversity;(16) Whereas the information and communications technology industries should be encouraged to draw up standards which take account of linguistic diversity and to incorporate them in their products and applications;(17) Whereas it is useful for the Community institutions and the administrations concerned in the Member States to collaborate more closely in order to reduce the cost of developing and using the language tools required to carry out their tasks, making full use of the facilities of this programme and the Community's initiative adopted pursuant to Council Decision 95/468/EC of 6 November 1995 on a Community contribution for telematic interchange of data between administrations in the Community (IDA) (4);(18) Whereas the actions carried out in implementing this programme should be coordinated closely with other national and Community initiatives, as outlined notably in the Commission's action plan 'Europe's way to the information society - an action plan`, and should be performed in synergy with the Commission's education, training, audiovisual, exchange of information, RTD and SME initiatives;(19) Whereas complementarity and synergy with related Community initiatives must be ensured by the Commission through appropriate coordination mechanisms;(20) Whereas progress of the programme should be continuously and systematically monitored with a view to adapting it, where appropriate, to developments with respect to multilingualism; whereas in due course there should be an independent evaluation of the progress of the programme so as to provide the background information needed in order to determine the objectives for subsequent actions;(21) Whereas at the end of this programme there should be a final evaluation of the results obtained compared with the objectives set out in this Decision;(22) Whereas the actions in this programme will not in any case prejudice the competition rules of the Community;(23) Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;(24) Whereas mutual benefits can be obtained by involving international organizations and legal entities from third countries in the implementation of all or part of the programme, while respecting the general policies of the Community towards these organizations; whereas cooperation with third countries in this field should be integrated with the economic and technical cooperation programmes of the Community with third countries,HAS ADOPTED THIS DECISION:Article 1 A Community programme is hereby adopted, the aims of which shall be:- to raise awareness of and stimulate provision of multilingual services in the Community, which make use of language technologies, resources and standards,- to create favourable conditions for the development of the language industries,- to reduce the cost of information transfer among languages, in particular for the sake of SMEs,- to contribute to the promotion of the linguistic diversity of the Community.For the purposes of this Decision:(a) multilingual services are defined as services allowing communication between users of different languages of the Community;(b) language industries are defined as companies, institutions and professionals that provide, or enable the provision of, monolingual or multilingual services, in fields such as information retrieval, translation, language engineering and electronic dictionaries.Article 2 In order to attain the objectives referred to in Article 1, the following actions shall be undertaken in accordance with the action lines contained in Annex I and the procedures for implementing the programme set out in Annex III:- support for the creation of a framework of services for language resources and encouragement for the associations involved in such a construction,- encouragement for the use of language technologies, resources and standards and their incorporation into computer applications,- promotion of the use of advanced language tools in the Community and Member States public sector,- accompanying measures.None of these actions should duplicate the work being carried out in these fields under Community or national programmes.In all schemes planned, existing national, Community and international resource-pooling cooperation arrangements in the field of translation, terminology, lexica and corpora shall be taken into account in the Community's measures, so as to make use of available facilities and avoid duplication of work.Article 3 The programme shall start on the day this Decision is adopted and cover a period of three years.The financial reference amount for the implementation of this programme for the abovementioned period shall be ECU 15 million.The annual appropriations shall be authorized by the budgetary authority within the limits of the financial perspective.An indicative breakdown of expenditure is given in Annex II.Article 4 1. The Commission shall be responsible for the implementation of the programme and its coordination with other Community programmes.The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote.3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee.(b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall without delay submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 5 1. The procedure laid down in Article 4 shall apply to:- the adoption of the work programme,- the breakdown of the budgetary expenditure,- the criteria and content of calls for proposals,- the assessment of the projects proposed under calls for proposals for Community funding and the estimated amount of the Community contribution for each project where this is equal to, or more than, ECU 100 000; where, however, the amount is less than ECU 100 000, the Commission shall merely inform the Committee of the projects and of the outcome of their assessment,- the measures for programme evaluation,- any departure from the rules normally applied as set out in Annex III,- participation in any project by legal entities from third countries and international organizations.2. The Commission shall regularly inform the Committee of progress with the implementation of the programme as a whole.Article 6 1. The Commission shall ensure that actions under this decision are subject to effective prior appraisal, monitoring and subsequent evaluation.2. During implementation of projects and after their completion, the Commission shall evaluate the manner in which they have been carried out and the impact of their implementation in order to assess whether the original objectives have been achieved.In so doing, the Commission shall in particular investigate the extent to which the SMEs target group has benefited from the projects implemented.3. The selected beneficiaries shall submit an annual report to the Commission.4. The Commission shall submit to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions, once the Committee referred to in Article 4 has examined them, an intermediate and a final evaluation report drawn up on the basis of an analysis made by independent experts, of the results obtained in implementing the actions referred to in Article 2. The Commission may present, on the basis of those results, proposals for adjusting the orientation of the programme.This analysis shall be submitted before any follow-up programme is approved.Article 7 Participation in the programme may be open, in conformity with the procedure laid down in Article 4, without financial support by the Community for the programme, to legal entities established in third countries and to international organizations, where such participation contributes effectively to the implementation of the programme and taking into account the principle of mutual benefit.Article 8 This Decision is addressed to the Member States.Done at Brussels, 21 November 1996.For the CouncilThe PresidentN. BHREATHNACH(1) OJ No C 198, 8. 7. 1996, p. 248.(2) OJ No C 212, 22. 7. 1996, p. 19.(3) Opinion delivered on 13 June 1996 (OJ No C 337, 11. 11. 1996).(4) OJ No L 269, 11. 11. 1995, p. 23.ANNEX I ACTION LINES 1. Action line 1: Support for the creation of a framework of services for language resources and encouragement for the associations involved in such a construction Language resources such as dictionaries, terminological databanks, grammar books, collections of texts and voice recordings are an essential raw material for linguistic research, the development of language-processing tools integrated into data processing systems, language learning and for improving translation services. Considerable amounts of money have already been invested by the Member States, the Commission and some private companies on producing language resources. However, the size and complexity of these resources vary from language to language depending, in particular, on demand for that language in the Community public or private sector, thus hindering linguistic diversity. In addition, the full utilization of the available resources is currently hampered by the fact that they are mainly monolingual, often difficult to locate and the basic specifications sometimes differ, thus limiting their wider use. The aim of this action line is to support, for all European languages, the construction of a European infrastructure of multilingual resources and to stimulate the creation of electronic language resources. Most of the enterprises operating in this sector are SMEs, which are often innovative and efficient, but whose financial means are insufficient in view of the level of investments required.1.1. Support for and synergy with associations of public and private sector suppliers and users in the fields of electronic corpora, lexicons, speech recordings and terminologies, may contribute to the objectives of this programme, fostering Europe-wide cooperation with respect to availability and compatibility of databases and networking, standardization, quality certification and elaboration of property rights, user access rights and cost policies.1.2. The availability of lexical databanks and textual and speech corpora, which are suited for various applications and cover all the European languages, is essential in order for a European language industry to make progress. Most of the resources currently available in Europe are partial, variable in size and complexity, monolingual and mutually incompatible, which makes their use for the production of multilingual applications impossible. The Commission will encourage the launch of concerted actions between public and private sector operators in the different Member States with the aim of developing standards and compatible vocal and lexical resources.1.3. The work in the field of terminology covers a vast range of activities with important implications for trade, science, the cultural sector and technology and the implementation of Community decisions, directives and regulations. This work is being undertaken by a very wide range of public and private operators who often lack the means to coordinate their actions with those of their counterparts in other Member States.In this field too, the Commission will encourage the launch of concerted actions between interested bodies in the different Member States in areas which have priority in attaining the objectives of Community policies for standards, dissemination of information and networking.1.4. The Commission will ensure that the concerted actions receiving its support have appropriate links with international work in this field.2. Action line 2: Encouragement for the use of language technologies, resources and standards and their incorporation into computer applications It is the private sector's role to produce and market modern tools facilitating the development of multilingual data processing applications and information transfer between languages. Europe has solid scientific and technological base in this field which has been strengthened by Community research and development programmes, in particular the programmes relating to information and communications technologies and telematic systems of general interest. However, the European market lags behind when it comes to exploiting the advances made by research in the area of language engineering. A concentrated effort needs to be made to speed up the process of getting new language-processing technology on to the market, particularly as part of the actions for disseminating and exploiting the results of research carried out under the framework programme and the specific programmes. All the action lines proposed in the present programme seek to create an environment which is conducive to the expansion of the language industries such as language engineering and translation industries.The aim of this action line is to spur the language industries into action by stimulating technology transfer and demand through a limited number of share-cost demonstration projects which could act as a catalyst in certain key sectors.While taking care to avoid duplication, synergies shall be sought between the present programme and the other programmes relating to the information society, in particular the fourth framework programme concerning research, technological development and demonstration, the integrated programme for SMEs and craft industries, and with the IDA initiative and the proposed Ariane programme.2.1. A number of industries have experimented with controlled language to facilitate drafting of technical documents and user-support information. This approach improves general document management and allows effective use of machine-translation. A limited number of shared-cost projects will demonstrate the cost-effectiveness of integrating controlled language, authoring and translation tools, in operational document management systems for different industrial and business environments.2.2. Localization of multimedia software, including translation of the spoken and written word, is becoming increasingly in demand in the information society. To stimulate professionalism and to improve competitiveness of the localization and multimedia industries, a call will be issued to launch a small number of shared-cost projects, demonstrating the integration of localization methodology and tools, training of localization staff and developing best practice guidelines of particular importance for SMEs.2.3. The Commission will promote the use of networks by the translation and interpretation industries. These give access to advanced tools, including electronic dictionaries, improve logistics, allow integration with other functions, and generally improve the functioning of the translation market. A call for proposals will ask for the definition and implementation of European translation directory services, the definition of an open translation environment in Europe and for European tele-translation and tele-interpretation demonstrators with the involvement of the translation industry and profession.In consultation with the performers concerned, including translation schools, the Commission shall examine the measures to be taken to speed up its networking to increase its efficiency and bring it closer to potential users.2.4. The information and technologies in the field of terminology and translation available in The Community institutions and bodies will be made accessible as far as possible to all interested parties. Access to relevant data will be simplified so that cost-efficient use will be within the reach even of SMEs.3. Action line 3: Promotion of the use of advanced language tools in the Community and Member States public sector In many Community programmes, the catalytic role of the public sector for the quicker, widespread adoption of common standards has been recognized. With the further development of the internal market and the removal of internal frontiers, there will be an increase in the transfer of information between administrations in the different Member States. These will be faced with an increasing number of situations where they will need advanced language tools in order to make communication with their counterparts in other Member States easier and cheaper. Exchanging the experience acquired in the processing of multilingualism by the Member States and the Community institutions and sharing the language resources which each produces can help achieve economies of scale and reduce the cost of multilingual communication.3.1. The goal is to promote cooperation between administrations in the Member States and the Community institutions in order to reduce the cost of multilingual communication in the European public sector in particular by centralizing advanced language tools. This will favour the establishment of an infrastructure enabling each party to use the different linguistic tools available in the Community institutions and the different administrations without any loss of their current functions, whilst encouraging convergence in future developments.3.2. Work will continue on share-cost cooperation projects conducted with certain Member States in order to improve terminological tools and existing computer-assisted translation systems, and will be extended to include other interested Member States, in particular those using less widely spoken languages.3.3. A special effort will be made to bring the language tools for the new official Community languages up to the level of the others.4. Accompanying measures Achieving the multilingual information society calls for the devising of converging strategies on the part of the public authorities, associations and institutions working to develop language resources and tools, the experimental users and the market operators producing and disseminating the information services or providing language-processing tools, services and systems. To help in this, the Commission will carry out the following accompanying measures:- promoting technical standards which meet the linguistic needs of users,- organizing concertation and coordination between the principal operators involved in developing a multilingual information society,- assessing progress made towards the multilingual information society, and identifying remaining barriers,- launching promotional activities and user awareness campaigns and supporting the exchange of best practice,- exploring the possibilities for fruitful collaboration with third countries and multilingual international organizations.ANNEX II INDICATIVE BREAKDOWN OF EXPENDITURE 1. Support for the creation of a framework of services for language resources and encouragement for the associations involved in such construction (29 to 38 %).2. Encouragement for the use of language technologies, resources and standards and their incorporation into computer applications (29 to 38 %).3. Promotion of the use of advanced language tools in the Community and Member States public sector (29 to 38 %).4. Accompanying measures (4 to 9 %).TOTAL: 100 %ANNEX III PROCEDURES FOR IMPLEMENTING THE PROGRAMME 1. The Commission shall implement the programme in accordance with the technical specifications set out in Annex I.2. Where appropriate, the action lines in the programme shall be carried out by means of shared-cost projects, except in the case of developments for the Community institutions, in which case the rate may initially be up to 100 %. The Community's financial contribution shall not exceed the minimum considered necessary for a project and shall be granted in principle only if the project meets financial obstacles which cannot otherwise be overcome. In addition, the Community's financial contribution shall not normally exceed 50 % of the cost of the projects except in duly justified exception cases taking into account in particular participation by SMEs and less-favoured regions, this proportion decreasing the closer the project is to being marketed. Universities, other institutes and non-profit making research centres which do not have cost-accounting systems shall be reimbursed at 100 % of their additional costs.3. The selection of shared-cost projects is, in principle, based on the normal procedure for calls for proposals published in the Official Journal of the European Communities. The objectives shall be set out in work plans compiled in close cooperation with the market operators and the Committee referred to in Article 4 of the Decision.4. In exceptional cases, having received the opinion of the Committee referred to in Article 4, the Commission may consider proposals for projects which have not been requested but which might involve particularly promising and important developments for achieving the objectives of the programme and which could not be submitted under the normal procedure for calls for proposals.5. Applications for Community support should provide, where appropriate, a financial plan listing all the components of the funding of the projects, including the financial support requested from the Community, and any other requests for or grants of support from other sources.6. Support for attempts to construct an infrastructure for linguistic resources and/or the promotion of the use of advanced linguistic tools in the Community and Member State public sector could take the form of concerted actions to coordinate the development of multilingual linguistic resources, particularly through 'concertation networks`. The Community's financial contribution could cover up to 100 % of the coordinating costs.7. Projects financed entirely from the Community budget under study and service contracts shall be implemented through a call for tenders by the Commission in accordance with the provisions of the Financial Regulation (1) and the regulation laying down provisions for the implementation of the Financial Regulation. Transparency will be ensured by the publication and regular dissemination of the work programme to professional associations and other interested bodies concerned.8. To implement the programme, the Commission shall also carry out activities drawn up in accordance with the general objectives of the programme and the specific aims of each action line. Such activities shall include workshops, seminars, conferences, studies, publications, awareness campaigns, training courses, participation in cooperative projects with the administrations in the Member States, the Community institutions and international organizations, helping national language observatories recognised by the public authorities and specific support for the development of language tools and resources for those Community languages most in need of such assistance. All activities receiving financial support must, at appropriate occasions, show acknowledgement of Community funding.(1) OJ No L 356, 31. 12. 1977, p. 1. Regulation as last amended by Regulation (EC, Euratom, ECSC) No 2335/95 (OJ No L 240, 7. 10. 1995, p. 12).